Citation Nr: 1621781	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left knee osteoarthritis.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991 and January 2003 to June 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran and his spouse testified before the undersigned in a February 2016 hearing.  The hearing transcript was associated with the claims file and reviewed.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in equipoise to show that the current left knee disability is related to service.

CONCLUSION OF LAW

The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants service connection for the left knee and remands the other claim, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.
Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds them credible as their statements are detailed and generally consistent.

The Board has reviewed the record and finds that the criteria for service connection for left knee osteoarthritis have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a left knee disability.  The February 2009 VA examiner diagnosed severe left knee osteoarthritis.  VA records also show diagnosis and treatment for left knee arthritis.

Next, the evidence shows complaints of left knee pain in service and supports a connection between service and the current disability.  The Veteran's second period of active duty was from January 2003 to June 2003.  Service treatment records show complaints of left knee pain in February, April, and May 2003 and a diagnosis of bilateral medial compartment syndrome in February of that year.  Then in March 2004, an x-ray record noted a large loose body in the left knee joint.  The Veteran had an arthroscopy of the knee at that time, within a year of separation.  During the Board hearing, the Veteran and his wife reported that his knee problems began during the 2003 period of active duty and continued since that time.  

The February 2009 VA examiner provided a negative opinion based on no documentation of in-service injury or trauma to warrant the severity of the left knee condition in 2004.  The Veteran underwent additional procedures on the left knee in 2010.  In a March 2016 letter, Dr. KAD wrote that the partial medial and lateral meniscectomies and other problems treated in January 2010 could have been caused by the previous service-related injuries.  The VA examiner's opinion is less probative because it relied on service records and did not consider the Veteran's and his wife's statements of continuous symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on Dr. KAD's opinion, the proximity of treatment within a year of service, and the lay statements of continuity, the Board finds that the Veteran's left knee disability began in service and service connection is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.303, 3.307.  


ORDER

Service connection for left knee osteoarthritis is granted.


REMAND

Additional development and compliance with procedural safeguards are needed with respect to the hypertension claim.  First, the evidence shows the Veteran has hypertension currently.  See February 2009 examination.  Service treatment records show elevated blood pressure of 168/96 and 169/93 in the same, undated document and blood pressure of 140/88 on a May 2003 examination.  The February 2009 examiner opined that the Veteran's hypertension was less likely than not related to service.  She explained that hypertension is diagnosed if the average of at least two blood pressure readings obtained at three office visits, each two to four weeks apart, is greater than 140/90.  The in-service records did not by themselves demonstrate hypertension and there were no records of blood pressure between 2003 and 2008.  See February 2009 opinion.

At the Board hearing, the Veteran contended that he was diagnosed with hypertension and put on medication within a year of separation.  His wife agreed with his report.  He then submitted private medical records which showed blood pressure as 150/96 in July 2003 and the first diagnosis of hypertension is seen in August 2007.  The August 2007 note indicates that the Veteran reported never having been hypertensive in the past.  In a March 2016 letter, Dr. KAD wrote that although the Veteran had borderline blood pressure readings in service, he could not say with certainty that his hypertension was caused by his military service.  The VA examiner was not able to consider this new evidence and therefore her opinion requires an addendum for such consideration.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Furthermore, the AOJ was not able to consider this newly submitted evidence and the Veteran did not waive his right to have the AOJ do so. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the February 2009 examiner, or another appropriate examiner, to provide an opinion on the Veteran's hypertension claim and address the following:

a. Is the Veteran's hypertension at least as likely as not related to elevated blood pressure during his period of active duty (from January 2003 to June 2003)?

b. Did the Veteran's hypertension at least as likely as not manifest to a degree of 10 percent disability within a year of the June 2003 separation (10 percent disability is predominance of diastolic pressure 100 or more, systolic pressure 160 or more, or pressure that would require continuous medication)?

Consider all lay and medical evidence, including the Veteran's and his wife's statements of diagnosis and medication within a year of service and the August 2007 private record of diagnosis with no prior hypertension.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


